F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          APR 28 1998
                           FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    CYNTHIA STORER,

               Plaintiff-Appellant,

    v.                                                  No. 97-2198
                                                 (D.C. No. CIV-96-1582-JC)
    COUNTY OF SANTA FE; SANTA FE                         (D. N.M.)
    SOLAR HOMES; KEITH
    MACDUFFEE; HOLLY HART,
    Attorney; ATTORNEY GENERAL,
    Consumer Protection Division; TINI
    GARCIA; RISK MANAGEMENT OF
    C.I.D.; ORLANDO MARTINEZ;
    ED’S FLOOR; BRUCE BEERS-
    GREEN; JOHN STEVER; KORTZ,
    Journeyman; KISSENGER,
    Journeyman; POND GENALD,
    Appraiser; AMREP; ECIA;
    ELDORADO SUBDIVISION; THE
    DEPARTMENT OF HOUSING AND
    URBAN DEVELOPMENT;
    INTERSTATE LENDING
    CORPORATION; FIRST
    INTERSTATE MORTGAGE;
    C. FRIEDMAN,

               Defendants-Appellees.


                           ORDER AND JUDGMENT *


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
                                                                       (continued...)
Before TACHA, LOGAN, and LUCERO, Circuit Judges.



      The district court, after finding plaintiff’s complaint incomprehensible,

granted defendants’ motions to dismiss for failure to state a claim upon which

relief could be granted. 1 See Fed. R. Civ. P. 12(b)(6).

      We uphold a dismissal under Fed. R. Civ. P. 12(b)(6) only when it
      appears that the plaintiff can prove no set of facts in support of the
      claims that would entitle [her] to relief, accepting the well-pleaded
      allegations of the complaint as true and construing them in the light
      most favorable to the plaintiff.

Yoder v. Honeywell Inc., 104 F.3d 1215, 1224 (10th Cir.) (quotation omitted),

cert. denied, 118 S. Ct. 55 (1997). After our de novo review of the briefs,

pleadings, and record in this case, we agree with the district court that plaintiff’s

claims are incomprehensible and further conclude that this appeal is frivolous.




*
 (...continued)
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore
ordered submitted without oral argument.


                                         -2-
     The judgment of the United States District Court for the District of New

Mexico is AFFIRMED.

                                     ENTERED FOR THE COURT



                                     Carlos F. Lucero
                                     Circuit Judge




                                      -3-